People v Perez (2016 NY Slip Op 06763)





People v Perez


2016 NY Slip Op 06763


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Tom, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


1920 30003/15

[*1]The People of the State of New York, Respondent,
vJohnelle Perez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Order, Supreme Court, New York County (Eduardo Padró, J.), entered on or about May 7, 2015, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were
adequately taken into account by the risk assessment instrument or outweighed by aggravating factors, including the seriousness of the underlying offense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK